SHERWOOD', J.
I dissent from that part of the second ■conclusion in the majority opinion which holds in substance that every “proposal” must have attached to it the “declaration” of at least some of the candidates for office before it can be filed.
The word “declaration” as above used is defined to mean a 'statement signed' by the candidate pledging himself to qualify and ■obey the party recall. If this law -can be said to have'a primary purpose, that purpose is clearly to- place principles and platform above candidates and partisan declarations. This is clear from the first section of this statute, which expressly provides:
“This statute shall be liberally interpreted and so construed that the spirit, intent dr purpose of any section or article shall not •be defeated by technical or precedential construction of a word, or by interpolation of words into any section, or otherwise interpreted or construed:, in any way, to hinder responsive and responsible party government, which is the purpose of this political party law; and in case of any conflict between the provisions of this chapter and other provisions of this code, effect shall be given to the former.” Section 7097, R. C. 1919.
• In theory, at least, the platforms are declared and the candidates selected at the state proposal meeting occurring on the first' Tuesday in December of each odd-numbered year. Until such platform is declared it would be impracticable, if not impossible, for any one to know whether or not there would be a minority proposal filed.
*165If, then, there should arise in the convention a real disagreement as to important principles which the party should enunciate, and five or more proposalment who dissented from the majority principles sought to present to the party the principles which they thought should be accepted', I think the statute contemplated that such a minority should have the right to file the paramount issues and principles which they propose, and I do not think the statute contemplated that such right should be withheld because the candidate they desired to name as the standard! bearer for their principles was not immediately present to sign his declaration.
The platform then being the primary thing", the candidates, secondary, and the consent of the candidate to serve being at most a minor matter, it seems to me the statute did not contemplate that the minority column should be entirely at the mercy of the men who had the swiftest feet and a candidate waiting; nor does the statute contemplate that the failure of one or move candidates to file his acceptance of a nomination at a particular time, or at all, shall prevent the party from declaring its principles and later placing a ticket in the field.
This view seems to be sustained by the fact that the law expressly provides that while the proposal meeting is to be held on the first Tuesday in December, each candidate has until the'close of the ist day of January, following, in which to file his “declaration” or acceptance. Section 7117, R. C. 1919. Further, each candidate may have his declaration on a separate sheet of paper, signed' by himself alone. Section 7x23, R. C. 1919. And the only penalty provided by statute for the candidate’s failure so to sign and file his declaration, is that his name shall not appear on the primary ballot. Section 7x17, supra.
While it is not binding" on us, I think we might take judicial notice that, ever since the passage of this law, it has been almost the universal practice to file the platform and paramount issue and thereafter to have the candidates file their separate “declarations,” at any time on or prior to January ist, and have these separate declarations attached to’ and placed in the file with the proposal. It seems reasonable to me that we give such general practice and interpretation of the law by the public some weight and' consideration here.
While it is provided in section 7123, R. C. 1919, as stated in the majority opinion, that “there shall be attached to and filed *166with the proposal” the declaration signed -by the candidate, it is also provided in the same section that such declaration may be signed separately by each candidate and attached to the original proposal. .In common usage the request of a party to have his separate declaration attached to and filed with a petition already on file would be considered complied with, if it was attached to the petition and deposited with it, in its file.
The majority opinion concedes that the spirit and purpose of this law is to make principles and platform superior to candidates, but insists that some of the candidates at least must sign their consent to be candidates and attach that consent to the platform or proposal and file it with and at the same hour and minute the platform is filed; otherwise the officer must refuse to file the platform or proposal, or, if he does file it, such platform and filing are void. In this view, which is paramount; — the platform and principles, or the consent of the candidate to be a candidate? If some of the proposed candidates must sign to make the platform valid, how many must so sign?
I think the majority view upon this point makes the hour and minute of filing the candidate’s consent the important feature. It sacrifices substance to form and makes the literal construction and application of one obscure phrase hinder, if not defeat, the purpose of the law.
In my view, this law will be substantially complied with if the platform or proposal is filed as soon as adopted and thereafter at any time before the close of January ist, fobbing, at such times' as they see fit, the candidates deposit with the filing officer their separate declarations, and such declarations are thereupon attached to and placed in the file with the original proposal.
I concur in the result reached in the majority opinion.